DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is responsive to an amendment filed December 14, 2021. Claims 1, 4, 11, 15-16, 18, 20, 23, 26-27, 29-33, 35-36, 39 & 41-44 are pending. Claims 2-3, 5-10, 12-14, 17, 19, 21-22, 24-25, 28, 34, 37-38 & 40 have been canceled. Claims 1, 15 & 42 have been amended. New claims 43-44 have been added.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/9/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 11, 15-16, 26-27, 42 & 44 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Manwaring et al. (US 5,638,819) (“Manwaring” hereinafter).

In regards to claim 1, Manwaring discloses a method for displaying guidance information using a graphical user interface 40 during a medical procedure (see at least col. 11, lines 16-29), the method comprising: 
displaying, in a first mode of the graphical user interface 40 (see steps 114 & 116 of fig. 6), first image data as viewed from a distal end (36, 36’) of an elongate device 12 (see at least col. 7, lines 57-63), wherein the first image data includes a virtual roadmap (54, 54’) (see at least fig. 8 and col. 7, lines 40-52);
 
    PNG
    media_image1.png
    190
    193
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    284
    265
    media_image2.png
    Greyscale

transitioning from the first mode of the graphical user interface 40 to a second mode of the graphical user interface 40 wherein the transition is based on an occurrence of a triggering condition (i.e., distance 112 is less than a predetermined value) (see at least col. 10, lines 6-25); and 
displaying, in the second mode of the graphical user interface 40 (see steps 124 & 128 of fig. 6), second image data as viewed from the distal end (36, 36’) of the elongate device 12 (see at least fig. 2 and col. 7, lines 57-63), 
wherein the second image data includes a target indicator 126 corresponding to a target location 52 and an alignment indicator 46 corresponding to an expected location of the medical procedure at the target location (see at least fig. 2 and col. 10, lines 32-42).  
 	In regards to claim 11, Manwaring discloses the method of claim 1, further comprising determining a position of the distal end (36, 36’) of the elongate device 12, wherein the triggering condition includes detecting that the distal end (36, 36’) of the elongate device 12 is within a predetermined distance of the target location 52 (i.e., distance 112 is less than a predetermined value) (see at least col. 10, lines 6-25).  
	In regards to claim 15, Manwaring discloses a system 10 for displaying guidance information using a graphical user interface 40 (see at least col. 11, lines 16-29), the system 10 comprising: 
an elongate device 12 including a flexible body and a distal end 36; and 
one or more processors (16, 38) (see at least fig. 1) configured to: 
display, in a first mode of the graphical user interface 40, first image data as viewed from a distal end (36, 36’) of the elongate device 12 (see steps 114 & 116 of fig. 6 and col. 7, lines 57-63), wherein the first image data includes a virtual roadmap (54, 54’) (see at least fig. 8 and col. 7, lines 40-52); 
transition from the first mode of the graphical user interface 40 to a second mode of the graphical user interface 40 (see steps 124 & 128 of fig. 6), wherein the transition is based on an occurrence of a triggering condition (i.e., distance 112 is less than a predetermined value) (see at least col. 10, lines 6-25); and 
display, in the second mode of the graphical user interface 40, second image data viewed from the distal end (36, 36’) of the elongate device 12 (see at least fig. 2 and col. 7, lines 57-63), 
wherein the second image data includes a target indicator 126 corresponding to a target location 52 and an alignment indicator 46 corresponding to an expected location of a medical procedure at the target location 52 (see at least fig. 2 and col. 10, lines 32-42).  
In regards to claim 16, Manwaring discloses the system of claim 15, wherein the first mode of the graphical user interface 40 is displayed during traversal of the elongate device 12 through an anatomical passageway and wherein the second mode of the graphical user interface 40 is displayed during alignment of a distal end (36, 36’) of the elongate device 12 to perform the medical procedure at the target location 52 (see at least col. 1, lines 21-23; col. 3, lines 24-36).   
In regards to claim 26, Manwaring discloses the system of claim 15, wherein the one or more processor (16, 38) is further configured to determine a position of the distal end (36, 36’) of the elongate device 12 and the triggering condition includes detecting that the distal end (36, 36’) of the elongate device 12 is within a predetermined distance of the target location 52 (i.e., distance 112 is less than a predetermined value) (see at least col. 10, lines 6-25).  
In regards to claim 27, Manwaring discloses the system of claim 26, further comprising a sensor 30’ disposed along a length of the elongate device 12 that determines the position of the distal end of the elongate device 12, wherein the sensor comprises an electromagnetic sensor (see at least fig. 1 and col. 4, lines 11-31).  
In regards to claim 42, Manwaring discloses a non-transitory machine-readable medium 18 (see at least col. 3, lines 37-50) comprising a plurality of machine-readable instructions which when executed by one or more processors associated with a guidance display system 10 (see at least col. 11, lines 16-29) are adapted to cause the one or more processors (16, 38) to perform a method comprising: 
displaying, in a first mode of the guidance display system 10, first image data as viewed from a distal end (36, 36’) of an elongate device 12 (see steps 114 & 116 of fig. 6 and col. 7, lines 57-63), wherein the first image data includes a virtual roadmap (54, 54’) (see at least fig. 8 and col. 7, lines 40-52); 
transitioning from the first mode (see steps 114 & 116 of fig. 6) of the guidance display system 10 to a second mode (see steps 124 & 128 of fig. 6) of the guidance display system 10 wherein the transition is based on an occurrence of a triggering condition (i.e., distance 112 is less than a predetermined value) (see at least col. 10, lines 6-25); and 
displaying, in the second mode of the guidance display system 10 (see steps 124 & 128 of fig. 6), second image data as viewed from the distal end of the elongate device 12, wherein the second image data includes a target indicator 126 corresponding to a target location 52 and an alignment indicator 46 corresponding to an expected location of a medical procedure at the target location 52 (see at least fig. 2 and col. 10, lines 32-42).  
In regards to claim 44, Manwaring discloses the method of claim 1, wherein the first image data and the second image data comprises a virtual image (see at least col. 10,lines 32-42).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Manwaring (‘819) in view of Duindam et al. (WO 2015/023665) (“Duindam” hereinafter).
Manwaring discloses the method of claim 1, that fails to explicitly teach a method wherein at least one of the first image data or the second image data comprises a live camera view. 
However, Duindam teaches that it is known to provide a method wherein the first image data and the second image data comprises a live camera view 304 (see at least fig. 3 and pg. 12, lines 10-29). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Manwaring wherein at least one of the first image data or the second image data comprises a live camera view as taught by Duindam in order to provide the user with an endoscopic image that more intuitively guides the user to the target location.  
Allowable Subject Matter
Claims 4, 18, 20, 23, 29-33, 35-36, 39 & 41 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791